Exhibit 10.3
 
 

 

 

 
 
 
 
 
 
 
 
 




TAX MATTERS AGREEMENT
 


By and Between
 

 
THE BRINK’S COMPANY
 

 
and
 


BRINK’S HOME SECURITY HOLDINGS, INC.
 

 


Dated as of October 31, 2008


 
 
 
 
 
 
 
 
 

 

 

 
 
 
 

--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE I
 
Definition of Terms
 
 
ARTICLE II
 
Allocation of Tax Liabilities
 
SECTION 2.01.
General Rule
9
SECTION 2.02.
Allocations of Taxes
9
SECTION 2.03.
Certain Transaction and Other Taxes
9

 
 
ARTICLE III
 
Proration of Tax Items
 
SECTION 3.01.
General Method of Proration
10
SECTION 3.02.
Transactions Treated as Extraordinary Items
10

 
 
ARTICLE IV
 
Preparation and Filing of Tax Returns
 
SECTION 4.01.
General
10
SECTION 4.02.
Brink’s Responsibility
10
SECTION 4.03.
BHS’s Responsibility
11
SECTION 4.04.
Tax Accounting Practices
11
SECTION 4.05.
Consolidated or Combined Tax Returns
11
SECTION 4.06.
Right To Review Tax Returns
11
SECTION 4.07.
BHS Carrybacks and Claims for Refund
12
SECTION 4.08.
Apportionment of Earnings and Profits and Tax Attributes
12

 
 
ARTICLE V
 
Tax Payments
 
SECTION 5.01.
Payment of Taxes With Respect to Tax Returns Reflecting Taxes of the Other
Company
13
SECTION 5.02.
Indemnification Payments
13

 
 
 
 
 
 
 
 
i

--------------------------------------------------------------------------------


 
 
 
ARTICLE VI
 
Tax Benefits
 
SECTION 6.01.
Tax Refunds in General
14
SECTION 6.02.
Timing Differences and Reverse Timing Differences
14
SECTION 6.03.
BHS Carrybacks
15

 
 
ARTICLE VII
 
Tax-Free Status
 
SECTION 7.01.
Tax Opinions/Rulings and Representation Letters
15
SECTION 7.02.
Restrictions on BHS
15
SECTION 7.03.
Liability for Tax-Related Losses
18

 
 
ARTICLE VIII
 
Assistance and Cooperation
 
SECTION 8.01.
Assistance and Cooperation
19
SECTION 8.02.
Income Tax Return Information
20
SECTION 8.03.
Reliance
20

 
 
ARTICLE IX
 
Tax Records
 
SECTION 9.01.
Retention of Tax Records
21
SECTION 9.02.
Access to Tax Records
21

 
 
ARTICLE X
 
Tax Contests
 
SECTION 10.01.
Notice
21
SECTION 10.02.
Control of Tax Contests
22

 
 
ARTICLE XI
 
SECTION 11.01.
Effective Date; Termination of Prior Intercompany Tax Allocation Agreements
22

 
 
ARTICLE XII
 
Survival of Obligations
 
SECTION 12.01.
Survival of Obligations
23

 
 
 
 
ii

--------------------------------------------------------------------------------


 
 
ARTICLE XIII
 
Treatment of Payments; Tax Gross Up
 
SECTION 13.01.
Treatment of Tax Indemnity and Tax Benefit Payments
23
SECTION 13.02.
Tax Gross Up
23
SECTION 13.03.
Interest Under This Agreement
23

 
 
ARTICLE XIV
 
Disagreements
 
SECTION 14.01.
Disagreements
24

 
 
ARTICLE XV
 
Late Payments
 
SECTION 15.01.
Late Payments
24

 
 
ARTICLE XVI
 
Expenses
 
SECTION 16.01.
Expenses
25

 
 
ARTICLE XVII
 
General Provisions
 
SECTION 17.01.
Addresses and Notices
25
SECTION 17.02.
Binding Effect
25
SECTION 17.03.
Waiver
25
SECTION 17.04.
Severability
26
SECTION 17.05.
Authority
26
SECTION 17.06.
Further Action
26
SECTION 17.07.
Integration
26
SECTION 17.08.
Construction
26
SECTION 17.09.
No Double Recovery
26
SECTION 17.10.
Counterparts
27
SECTION 17.11.
Governing Law
27
SECTION 17.12.
Jurisdiction
27
SECTION 17.13.
Amendment
27
SECTION 17.14.
BHS Subsidiaries
27
SECTION 17.15.
Successors
27
SECTION 17.16.
Injunctions
28

 

 
iii

--------------------------------------------------------------------------------


 
 




TAX MATTERS AGREEMENT (this “Agreement”) entered into as of October 31, 2008, by
and between THE BRINK’S COMPANY, a Virginia corporation (“Brink’s”), and BRINK’S
HOME SECURITY HOLDINGS, INC., a Virginia corporation and a wholly owned
subsidiary of Brink’s (“BHS”).
 
WHEREAS the Board of Directors of Brink’s has determined that it is in the best
interests of Brink’s and its shareholders to completely separate the BHS
Business (as defined below) from Brink’s;
 
WHEREAS, as of the date hereof, Brink’s is the common parent of an affiliated
group of corporations, including BHS, which has elected to file consolidated
Federal income tax returns;
 
WHEREAS Brink’s and BHS have entered into the Separation and Distribution
Agreement (as defined below), pursuant to which Brink’s agreed to contribute and
otherwise transfer to BHS, and BHS agreed to receive and assume, the assets and
liabilities then associated with the BHS Business as described therein;
 
WHEREAS Brink’s intends to distribute to shareholders of Brink’s all the
outstanding shares of BHS Common Stock;
 
WHEREAS, pursuant to the Distribution (as defined in the Separation and
Distribution Agreement), BHS and its subsidiaries will cease to be members of
the affiliated group (as that term is defined in Section 1504 of the Code (as
defined below)) of which Brink’s is the common parent; and
 
WHEREAS the Companies (as defined below) desire to provide for and agree upon
the allocation between the Companies of liabilities for Taxes (as defined below)
arising prior to, as a result of, and subsequent to the Distribution, and to
provide for and agree upon other matters relating to Taxes.
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Companies hereby agree as follows:
 
 
ARTICLE I
 
Definition of Terms
 
For purposes of this Agreement (including the recitals hereof), the following
terms have the following meanings, and capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to them in the Separation and
Distribution Agreement:
 
“Accountant” shall have the meaning set forth in Section 8.02(c).
 
“Accounting Cutoff Date” means, with respect to BHS, any date as of the end of
which there is a closing of the financial accounting records for BHS.
 
 
 

--------------------------------------------------------------------------------


 
 
“Active Trade or Business” means the active conduct (within the meaning of
Section 355(b) of the Code and the regulations thereunder) by BHS of the BHS
Business.
 
“Adjustment Request” means any formal or informal claim or request filed with
any Tax Authority, or with any administrative agency or court, for the
adjustment, refund or credit of Taxes, including (a) any amended Tax Return
claiming adjustment to the Taxes as reported on the Tax Return or, if
applicable, as previously adjusted, (b) any claim for equitable recoupment or
other offset and (c) any claim for refund or credit of Taxes previously paid.
 
“Affiliate” means any entity that is directly or indirectly “controlled” by
either the person in question or an Affiliate of such person.  For purposes of
the definition of “Affiliate”, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a person, whether through ownership of voting securities, by
contract or otherwise.
 
“Agreement” shall have the meaning provided in the first sentence of this
Agreement.
 
“Ancillary Agreements” means the Brand Licensing Agreement, the Employee Matters
Agreement, the Non-Compete Agreement, the Transition Services Agreement (each as
defined in the Separation and Distribution Agreement) and the instruments,
assignments and other documents and agreements executed in connection with the
implementation of the transactions contemplated by the Separation and
Distribution Agreement, including Article II of the Separation and Distribution
Agreement.
 
“BHS” shall have the meaning provided in the first sentence of this Agreement.
 
“BHS Affiliated Group” shall have the meaning provided in the definition of “BHS
Federal Consolidated Income Tax Return”.
 
“BHS Business” means the business of providing security alarm monitoring
services for residential and commercial properties.
 
“BHS Capital Stock” means all classes or series of capital stock of BHS,
including (i) the BHS Common Stock, (ii) all options, warrants and other rights
to acquire such capital stock and (iii) all instruments properly treated as
stock in BHS for U.S. Federal income tax purposes.
 
“BHS Carryback” means any net operating loss, net capital loss, excess Tax
credit or other similar Tax item of any member of the BHS Group that may or must
be carried from one Tax Period to another prior Tax Period under the Code or
other applicable Tax Law.
 
“BHS Common Stock” has the meaning set forth in the Separation and Distribution
Agreement.
 
“BHS Federal Consolidated Income Tax Return” means any United States Federal
income Tax Return for the affiliated group (as that term is defined in Section
1504 of the Code) of which BHS is the common parent (the “BHS Affiliated
Group”).
 
 
 
2

--------------------------------------------------------------------------------


 
 
“BHS Group” means BHS and its Subsidiaries, as determined immediately after the
Distribution.
 
“BHS Separate Return” means any Separate Return of BHS or any member of the BHS
Group.
 
“Board Certificate” shall have the meaning set forth in Section 7.02(d).
 
“Brink’s” shall have the meaning provided in the first sentence of this
Agreement.
 
“Brink’s Affiliated Group” shall have the meaning provided in the definition of
“Brink’s Federal Consolidated Income Tax Return”.
 
“Brink’s Federal Consolidated Income Tax Return” means any United States Federal
income Tax Return for the affiliated group (as that term is defined in Section
1504 of the Code and the regulations thereunder) of which Brink’s is the common
parent (the “Brink’s Affiliated Group”).
 
“Brink’s Group” means Brink’s and its Subsidiaries, excluding any entity that is
a member of the BHS Group.
 
“Brink’s Separate Return” means any Separate Return of Brink’s or any member of
the Brink’s Group.
 
“Brink’s State Combined Income Tax Return” means a consolidated, combined or
unitary State Income Tax Return that actually includes, by election or
otherwise, one or more members of the Brink’s Group together with one or more
members of the BHS Group.
 
“Closing Date” means the date of the Distribution.
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
 
“Companies” means Brink’s and BHS, collectively, and “Company”, as the context
requires, means either Brink’s or BHS.
 
“Contribution” means the contribution of assets by Brink’s itself directly to
BHS itself pursuant to Section 2.01 of the Separation and Distribution
Agreement.
 
“Distribution” has the meaning set forth in the Separation and Distribution
Agreement.
 
“Distribution-Related Proceeding” means any Tax Contest in which the IRS,
another Tax Authority or any other party asserts a position that could
reasonably be expected to adversely affect the Tax-Free Status.
 
“Fifty-Percent or Greater Interest” shall have the meaning ascribed to such term
for purposes of Sections 355(d) and (e) of the Code.
 
“Filing Date” shall have the meaning set forth in Section 7.04(d).
 
 
3

--------------------------------------------------------------------------------


 
 
“Final Determination” means the final resolution of liability for any Tax, which
resolution may be for a specific issue or adjustment or for a taxable period,
(a) by IRS Form 870 or 870-AD (or any successor forms thereto), on the date of
acceptance by or on behalf of the taxpayer, or by a comparable form under the
laws of a State, local, or foreign taxing jurisdiction, except that a Form 870
or 870-AD or comparable form shall not constitute a Final Determination to the
extent that it reserves (whether by its terms or by operation of law) the right
of the taxpayer to file a claim for refund or the right of the Tax Authority to
assert a further deficiency in respect of such issue or adjustment or for such
taxable period (as the case may be); (b) by a decision, judgment, decree or
other order by a court of competent jurisdiction, which has become final and
unappealable; (c) by a closing agreement or accepted offer in compromise under
Sections 7121 or 7122 of the Code, or a comparable agreement under the laws of a
State, local or foreign taxing jurisdiction; (d) by any allowance of a refund or
credit in respect of an overpayment of Tax, but only after the expiration of all
periods during which such refund may be recovered (including by way of offset)
by the jurisdiction imposing such Tax; (e) by a final settlement resulting from
a treaty-based competent authority determination; or (f) by any other final
disposition, including by reason of the expiration of the applicable statute of
limitations or by mutual agreement of the parties.
 
“First Internal Distribution” shall have the meaning ascribed to it in the
Ruling Request filed with the IRS on June 30, 2008.  For the avoidance of doubt,
Brink’s Holding Company is the distributing corporation in the First Internal
Distribution, and Brink’s Home Security, Inc. is the controlled corporation in
the First Internal Distribution.
 
“Group” means the Brink’s Group or the BHS Group, or both, as the context
requires.
 
“High-Level Dispute” means any dispute or disagreement (a) relating to liability
under Section 7.04 of this Agreement or (b) in which the amount of the liability
in dispute exceeds $2  million.
 
“Indemnitee” shall have the meaning set forth in Section 13.03.
 
“Indemnitor” shall have the meaning set forth in Section 13.03.
 
“IRS” means the United States Internal Revenue Service.
 
“Joint Return” means any Tax Return that includes at least one member of the
Brink’s Group and at least one member of the BHS Group.
 
“Notified Action” shall have the meaning set forth in Section 7.03(a).
 
“Past Practices” shall have the meaning set forth in Section 4.04(a).
 
“Payment Date” means (i) with respect to any Brink’s Federal Consolidated Income
Tax Return, the due date for any required installment of estimated taxes
determined under Section 6655 of the Code, the due date (determined without
regard to extensions) for filing the return determined under Section 6072 of the
Code, and the date the return is filed, and (ii) with respect to any other Tax
Return, the corresponding dates determined under the applicable Tax Law.
 
 
 
4

--------------------------------------------------------------------------------


 
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof, without regard to whether any entity is
treated as disregarded for U.S. federal income tax purposes.
 
“Post-Closing Period” means any Tax Period that, to the extent it relates to a
member of the BHS Group, begins after the Closing Date.
 
“Pre-Closing Period” means any Tax Period that, to the extent it relates to a
member of the BHS Group, ends on or before the Closing Date.
 
“Prime Rate” has the meaning set forth in the Separation and Distribution
Agreement.
 
“Privilege” means any privilege that may be asserted under applicable law,
including any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes.
 
“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of Section
355(e) of the Code and Treasury Regulation Section 1.355-7, or any other
regulations promulgated thereunder, to enter into a transaction or series of
transactions), whether such transaction is supported by BHS management or
shareholders, is a hostile acquisition, or otherwise, as a result of which BHS
would merge or consolidate with any other Person or as a result of which one or
more Persons would (directly or indirectly) acquire, or have the right to
acquire, from BHS and/or one or more holders of outstanding shares of BHS
Capital Stock, a number of shares of BHS Capital Stock that would, when combined
with any other changes in ownership of BHS Capital Stock pertinent for purposes
of Section 355(e) of the Code, comprise 40% or more of (A) the value of all
outstanding shares of stock of BHS as of the date of such transaction, or in the
case of a series of transactions, the date of the last transaction of such
series, or (B) the total combined voting power of all outstanding shares of
voting stock of BHS as of the date of such transaction or, in the case of a
series of transactions, the date of the last transaction of such
series.  Notwithstanding the foregoing, a Proposed Acquisition Transaction shall
not include (A) the adoption by BHS of a shareholder rights plan or (B)
issuances by BHS that satisfy Safe Harbor VIII (relating to acquisitions in
connection with a person’s performance of services) or Safe Harbor IX (relating
to acquisitions by a retirement plan of an employer) of Treasury Regulation
Section 1.355-7(d).  For purposes of determining whether a transaction
constitutes an indirect acquisition, any recapitalization resulting in a shift
of voting power or any redemption of shares of stock shall be treated as an
indirect acquisition of shares of stock by the non-exchanging
shareholders.  This definition and the application thereof is intended to
monitor compliance with Section 355(e) of the Code and shall be interpreted
accordingly.  Any clarification of, or change in, the statute or regulations
promulgated under Section 355(e) of the Code shall be incorporated in this
definition and its interpretation.
 
 
 
 
5

--------------------------------------------------------------------------------


 
 
“Representation Letters” means the representation letters and any other
materials delivered or deliverable by Brink’s, BHS or others in connection with
the rendering by Tax Advisors of any opinions in connection with the
Transactions.
 
“Responsible Company” means, with respect to any Tax Return, the Company having
responsibility for preparing and filing such Tax Return under this Agreement.
 
“Ruling” means (a) the private letter ruling (and any supplemental private
letter ruling) issued by the IRS to Brink’s in connection with the Transactions
and (b) any similar ruling (including any supplemental ruling) issued by any Tax
Authority other than the IRS in connection with the Transactions.
 
“Ruling Documents” means the Ruling and the Ruling Request.
 
“Ruling Request” means any letter filed by Brink’s with the IRS or any other Tax
Authority requesting a ruling regarding certain tax consequences of the
Transactions (including all attachments, exhibits and other materials submitted
with such ruling request letter) and any amendment or supplement to such ruling
request letter.
 
“Second Internal Distribution” shall have the meaning ascribed to it in the
Ruling Request filed with the IRS on June 30, 2008.  For the avoidance of doubt,
Pittston Services Group, Inc. is the distributing corporation in the Second
Internal Distribution, and Brink’s Home Security, Inc. is the controlled
corporation in the Second Internal Distribution.
 
“Section 7.02(d) Acquisition Transaction” means any transaction or series of
transactions that is not a Proposed Acquisition Transaction but would be a
Proposed Acquisition Transaction if the percentage reflected in the definition
of Proposed Acquisition Transaction were 25% instead of 40%.
 
“Separate Return” means (a) in the case of any Tax Return of any member of the
BHS Group (including any consolidated, combined or unitary return), any such Tax
Return that does not include any member of the Brink’s Group and (b) in the case
of any Tax Return of any member of the Brink’s Group (including any
consolidated, combined or unitary return), any such Tax Return that does not
include any member of the BHS Group.
 
“Separation and Distribution Agreement” means the Separation and Distribution
Agreement, as amended from time to time, by and between Brink’s and BHS dated as
of October 31, 2008.
 
“Signing Group” shall have the meaning set forth in Section 8.03.
 
“State Income Tax” means any Tax imposed by any State of the United States or by
any political subdivision of any such State (or by the District of Columbia)
that is imposed on or measured by net income, including state and local
franchise or similar Taxes measured by net income, and any interest, penalties,
additions to tax or additional amounts in respect of the foregoing.
 
 
 
6

--------------------------------------------------------------------------------


 
 
“Supplier Group” shall have the meaning set forth in Section 8.03.
 
“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, stamp, excise,
severance, occupation, service, sales, use, license, lease, transfer, import,
export, value added, alternative minimum, estimated or other tax (including any
fee, assessment or other charge in the nature of or in lieu of any tax) imposed
by any governmental entity or political subdivision thereof, and any interest,
penalties, additions to tax, or additional amounts in respect of the foregoing.
 
“Tax Advisor” means a United States tax counsel or accountant of recognized
national standing.
 
“Tax Arbitrator” shall have the meaning set forth in Article XIV.
 
“Tax Arbitrator Dispute” shall have the meaning set forth in Article XIV.
 
“Tax Attribute” or “Attribute” means a net operating loss, net capital loss,
unused investment credit, unused foreign tax credit, excess charitable
contribution, general business credit, Tax basis or any other Tax Item that
could reduce a Tax.
 
“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.
 
“Tax Benefit” means any refund, credit or other reduction in otherwise required
Tax payments.
 
“Tax Contest” means an audit, review, examination or other administrative or
judicial proceeding with the purpose or effect of redetermining Taxes (including
any administrative or judicial review of any claim for refund).
 
“Tax Detriment” means any increase in required Tax payments (or, without
duplication, the reduction in any refund or credit).
 
“Tax-Free Status” means the qualification of (a) the First Internal Distribution
and the Second Internal Distribution, respectively, each as (i) a distribution
described in Section 355(a) of the Code, (ii) as a transaction in which the
stock distributed thereby is “qualified property” for purposes of Sections
355(d) and 355(e) of the Code and (iii) as a transaction in which Brink’s
Holding Company, Pittston Services Group, Inc., Brink’s Home Security, Inc.,
Brink's and BHS recognize no income or gain for U.S. Federal income tax purposes
pursuant to Section 355 of the Code and (b) the Contribution and Distribution,
taken together, as (i) a reorganization described in Sections 355(a) and
368(a)(1)(D) of the Code and (ii) as a transaction in which the stock
distributed thereby is “qualified property” for purposes of Sections 355(d),
355(e) and 361(c) of the Code and (c) as a transaction in which Brink’s, BHS,
and the shareholders of Brink’s recognize no income or gain for U.S. Federal
income tax purposes pursuant to Sections 355, 361 and 1032 of the Code.  For the
avoidance of doubt, recognition of income or gain by Brink’s or BHS as a result
of taking into account intercompany items or excess loss accounts pursuant to
the Treasury Regulations promulgated pursuant to Section 1502 of the Code shall
not mean that the Transactions do not have Tax-Free Status.
 
 
 
7

--------------------------------------------------------------------------------


 
 
“Tax Item” means, with respect to any income Tax, any item of income, gain,
loss, deduction or credit.
 
“Tax Law” means the law of any governmental entity or political subdivision
thereof relating to any Tax.
 
“Tax Opinions/Rulings” means the opinions of Tax Advisors and the Ruling
deliverable to Brink’s in connection with the Transactions.
 
“Tax Period” means, with respect to any Tax, the period for which the Tax is
reported as provided under the Code or other applicable Tax Law.
 
“Tax Records” means Tax Returns, Tax Return workpapers, documentation relating
to any Tax Contests and any other books of account or records required to be
maintained under the Code or other applicable Tax Laws or under any record
retention agreement with any Tax Authority.
 
“Tax-Related Losses” means (i) all Federal, state and local Taxes (including
interest and penalties thereon) imposed pursuant to any settlement, Final
Determination, judgment or otherwise; (ii) all reasonable accounting, legal and
other professional fees and court costs incurred in connection with such Taxes;
and (iii) all reasonable costs and expenses and all damages associated with
shareholder litigation or controversies and any amount paid by Brink’s (or any
Affiliate of Brink’s) or BHS (or any Affiliate of BHS) in respect of the
liability of shareholders, whether paid to shareholders or to the IRS or any
other Tax Authority, in each case, resulting from the failure of the First
Internal Distribution, the Second Internal Distribution or the Contribution or
the Distribution to have Tax-Free Status.
 
“Tax Return” or “Return” means any report of Taxes due, any claim for refund of
Taxes paid, any information return with respect to Taxes, or any other similar
report, statement, declaration or document required to be filed under the Code
or other Tax Law, including any attachments, exhibits or other materials
submitted with any of the foregoing, and including any amendments or supplements
to any of the foregoing.
 
“Transactions” means the First Internal Distribution, the Second Internal
Distribution, the Contribution, the Distribution and the other transactions
contemplated by the Separation and Distribution Agreement.
 
“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Period.
 
 
 
8

--------------------------------------------------------------------------------


 
 
“Unqualified Tax Opinion” means a “will” opinion, without qualifications, of a
Tax Advisor, which Tax Advisor is reasonably acceptable to Brink’s, on which
Brink’s may rely to the effect that a transaction will not affect the Tax-Free
Status.  Any such opinion must assume that the First Internal Distribution, the
Second Internal Distribution, and the Contribution and Distribution (taken
together) would have qualified for Tax-Free Status if the transaction in
question did not occur.
 
 
ARTICLE II
 
Allocation of Tax Liabilities
 
SECTION 2.01. General Rule.  (a)  Brink’s Liability.  Brink’s shall be liable
for, and shall indemnify and hold harmless the BHS Group from and against any
liability for, Taxes that are allocated to Brink’s under this Article II.
 
(b) BHS Liability.  BHS shall be liable for, and shall indemnify and hold
harmless the Brink’s Group from and against any liability for, Taxes that are
allocated to BHS under this Article II.
 
SECTION 2.02. Allocations of Taxes.  Except as provided in Section 2.03, Taxes
shall be allocated as follows:
 
(a) Allocation of Taxes to Brink’s.  Brink’s shall be responsible for any and
all Taxes due or required to be reported on any Joint Return or Brink’s Separate
Return (including any increase in such Tax as a result of a Final
Determination).
 
(b) Allocation of Taxes to BHS.  BHS shall be responsible for any and all Taxes
due or required to be reported on any BHS Separate Return (including any
increase in such Tax as a result of a Final Determination).
 
SECTION 2.03. Certain Transaction and Other Taxes.  (a)  BHS Liability.  BHS
shall be liable for, and shall indemnify and hold harmless the Brink’s Group
from and against any liability for:
 
(i) any Tax resulting from a breach by BHS of any covenant in this Agreement,
the Separation and Distribution Agreement or any Ancillary Agreement; and
 
(ii) any Tax-Related Losses for which BHS is responsible pursuant to
Section 7.04.
 
(b) Brink’s Liability.  Brink’s shall be liable for, and shall indemnify and
hold harmless the BHS Group from and against any liability for:
 
(i) any Taxes imposed pursuant to Treasury Regulation Section 1.1502-6 (or any
similar provision of foreign, State or local Tax law) on any member of the BHS
Group solely as a result of such member’s being a member of the Brink’s
Affiliated Group (or similar group under foreign, State or local Tax law);
 
 
 
 
9

--------------------------------------------------------------------------------


 
 
 
(ii) any Tax resulting from a breach by Brink’s of any covenant in this
Agreement, the Separation and Distribution Agreement or any Ancillary Agreement;
and
 
(iii) any Tax-Related Losses for which Brink’s is responsible pursuant to
Section 7.04.
 
 
ARTICLE III
 
Proration of Tax Items
 
SECTION 3.01. General Method of Proration.  Tax Items shall be apportioned
between Pre-Closing Periods and Post-Closing Periods in accordance with the
principles of Treasury Regulation Section 1.1502-76(b) as reasonably interpreted
and applied by Brink’s.  No election shall be made under Treasury Regulation
Section 1.1502-76(b)(2)(ii) (relating to ratable allocation of a year’s
items).  If the Closing Date is not an Accounting Cutoff Date, the provisions of
Treasury Regulation Section 1.1502-76(b)(2)(iii) will be applied to allocate
ratably the items (other than extraordinary items) for the month that includes
the Closing Date.
 
SECTION 3.02. Transactions Treated as Extraordinary Items.  In determining the
apportionment of Tax Items between Pre-Closing Periods and Post-Closing Periods,
any Tax Items relating to the Transactions shall be treated as extraordinary
items described in Treasury Regulation Section 1.1502-76(b)(2)(ii)(C) and shall
(to the extent occurring on or prior to the Closing Date) be allocated to
Pre-Closing Periods, and any Taxes related to such items shall be treated under
Treasury Regulation Section 1.1502-76(b)(2)(iv) as relating to such
extraordinary items and shall (to the extent occurring on or prior to the
Closing Date) be allocated to Pre-Closing Periods.
 
 
ARTICLE IV
 
Preparation and Filing of Tax Returns
 
SECTION 4.01. General.  Except as otherwise provided in this Article IV, Tax
Returns shall be prepared and filed when due (including extensions) by the
person obligated to file such Tax Returns under the Code or applicable Tax
Law.  The Companies shall provide, and shall cause their Affiliates to provide,
assistance and cooperation to one another in accordance with Article VIII with
respect to the preparation and filing of Tax Returns, including providing
information required to be provided in Article VIII.
 
SECTION 4.02. Brink’s Responsibility.  Brink’s has the exclusive obligation and
right to prepare and file, or to cause to be prepared and filed:
 
(a) Brink’s Federal Consolidated Income Tax Returns for any Tax Periods ending
on, before or after the Closing Date;
 
(b) Brink’s State Combined Income Tax Returns and any other Joint Returns that
Brink’s reasonably determines are required to be filed (or that Brink’s chooses
to be filed) by the Companies or any of their Affiliates for Tax Periods ending
on, before or after the Closing Date; provided, however, that Brink’s shall
provide written notice (no later than 60 days prior to the date such Returns are
due, including extensions) of such determination to file such Brink’s State
Combined Income Tax Returns or other Joint Returns to BHS; and
 
 
 
10

--------------------------------------------------------------------------------


 
 
 
(c) Brink’s Separate Returns and BHS Separate Returns that Brink’s reasonably
determines are required to be filed by the Companies or any of their Affiliates
for Tax Periods ending on, before or after the Closing Date (limited, in the
case of BHS Separate Returns, to such Returns as are filed on or prior to the
Closing Date).
 
SECTION 4.03. BHS’s Responsibility.  BHS shall prepare and file, or shall cause
to be prepared and filed, all BHS Separate Returns other than those Tax Returns
filed on or prior to the Closing Date.  The Tax Returns required to be prepared
and filed by BHS under this Section 4.03 shall include (a) any BHS Federal
Consolidated Income Tax Return and (b) BHS Separate Returns required to be filed
for Tax Periods ending after the Closing Date.
 
SECTION 4.04. Tax Accounting Practices.  (a)  General Rule.  Except as provided
in Section 4.04(b), with respect to any Tax Return that BHS has the obligation
and right to prepare and file, or cause to be prepared and filed, under Section
4.03, for any Pre-Closing Period (and the portion, ending on the Closing Date,
of any Tax Period that includes but does not end on the Closing Date), such Tax
Return shall be prepared in accordance with past practices, accounting methods,
elections or conventions (“Past Practices”) used by Brink’s and its Subsidiaries
with respect to the Tax Returns in question (unless there is no reasonable basis
for the use of such Past Practices), and to the extent any items are not covered
by Past Practices (or in the event that there is no reasonable basis for the use
of such Past Practices), in accordance with reasonable Tax accounting
practices.  Except as provided in Section 4.04(b), Brink’s shall prepare any Tax
Return that it has the obligation and right to prepare and file, or cause to be
prepared and filed, under Section 4.02, in accordance with reasonable Tax
accounting practices selected by Brink’s.
 
(b) Reporting of Transaction Tax Items.  BHS shall file all Tax Returns
consistent with the Tax treatment of the Transactions set forth in the Ruling
Requests and the Tax Opinions/Rulings.  To the extent there is a Tax treatment
relating to the Transactions that is not covered by the Ruling Requests or Tax
Opinions/Rulings, the Tax treatment shall be determined by Brink’s with respect
to such Tax Return, and BHS shall agree to such treatment and shall file all Tax
Returns for which it is responsible consistently with such treatment, unless
either (i) there is no reasonable basis for such Tax treatment or (ii) such Tax
treatment is inconsistent with the Tax treatment contemplated in the Ruling
Requests and/or the Tax Opinions/Rulings.
 
SECTION 4.05. Consolidated or Combined Tax Returns.  BHS shall elect and join,
and shall cause its respective Affiliates to elect and join, in filing any
Brink’s State Combined Income Tax Returns and any Joint Returns that Brink’s
determines are required to be filed or that Brink’s chooses to file pursuant to
Section 4.02(b).
 
 
 
 
11

--------------------------------------------------------------------------------


 
 
 
SECTION 4.06. Right To Review Tax Returns.  (a)  General.  The Responsible
Company with respect to any material Tax Return shall make such Tax Return and
related workpapers available for review by the other Company, if requested, to
the extent (i) such Tax Return relates to Taxes for which the requesting party
would reasonably be expected to be liable, (ii) the requesting party would
reasonably be expected to be liable in whole or in part for any additional Taxes
owing as a result of adjustments to the amount of such Taxes reported on such
Tax Return, (iii) such Tax Return relates to Taxes for which the requesting
party would reasonably be expected to have a claim for Tax Benefits under this
Agreement or (iv) the requesting party reasonably determines that it must
inspect such Tax Return to confirm compliance with the terms of this
Agreement.  The Responsible Company shall use reasonable best efforts to make
such Tax Return available for review as required under this paragraph
sufficiently in advance of the due date (including extensions) for filing of
such Tax Return to provide the requesting party with a meaningful opportunity to
analyze and comment on such Tax Return.
 
(b) Execution of Returns Prepared by Other Party.  In the case of any Tax Return
that is required to be prepared and filed by the Responsible Company under this
Agreement and that is required by law to be signed by the other Company (or by
its authorized representative), the Company that is legally required to sign
such Tax Return shall be required to sign such Tax Return unless there is no
reasonable basis for the Tax treatment of an item reported on the Tax Return or
the Tax treatment of an item reported on the Tax Return should, in the opinion
(reasonably acceptable in form and substance to the Responsible Company) of a
Tax Advisor, subject the other Company (or its authorized representatives) to
material penalties.
 
SECTION 4.07. BHS Carrybacks and Claims for Refund.  (a)  BHS hereby agrees
that, unless Brink’s consents in writing, no Adjustment Request with respect to
any Tax Return for the Pre-Closing Period shall be filed; provided, however,
that upon the reasonable request of BHS, Brink’s shall use reasonable best
efforts to make, at BHS's expense, an Adjustment Request claiming a refund of
Taxes for the Pre-Closing Period with respect to a BHS Carryback arising in a
Post-Closing Period related to U.S. Federal or State Taxes (any such Adjustment
Request to be prepared and filed by Brink’s) where, in Brink's reasonable
discretion, such Adjustment Request will not materially impair the ability of
Brink's to use Tax Attributes.
 
(b) BHS, upon the request of Brink’s, agrees to repay the amount paid over to
BHS (plus any penalties, interest or other charges imposed by the relevant Tax
Authority) in the event Brink's is required to repay such refund to such Tax
Authority.
 
SECTION 4.08. Apportionment of Earnings and Profits and Tax Attributes.  Brink’s
shall in good faith advise BHS in writing of the portion, if any, of any
earnings and profits, Tax Attribute or other consolidated, combined or unitary
attribute that Brink’s determines shall be allocated or apportioned to the BHS
Group under applicable law.  BHS and all members of the BHS Group shall prepare
all Tax Returns in accordance with such written notice.  As soon as practicable
after receipt of a written request from BHS, Brink’s shall provide copies of any
studies, reports and workpapers supporting such allocations and
apportionments.  In the event of a subsequent adjustment by the applicable Tax
Authority to such allocations and apportionments, Brink’s shall promptly notify
BHS in writing of such adjustment.  For the avoidance of doubt, Brink’s shall
not be liable to any member of the BHS Group for any failure of any
determination under this Section 4.08 to be accurate under applicable Tax Law.
 
 
 
 
 
12

--------------------------------------------------------------------------------


 
 
 
ARTICLE V
 
Tax Payments
 
SECTION 5.01. Payment of Taxes With Respect to Tax Returns Reflecting Taxes of
the Other Company.  In the case of any Tax Return reflecting Taxes allocated
hereunder to the Company that is not the Responsible Company:
 
(a) Computation and Payment of Tax Due.  At least 3 business days prior to any
Payment Date for any Tax Return, the Responsible Company shall compute the
amount of Tax required to be paid to the applicable Tax Authority (taking into
account the requirements of Section 4.04 relating to consistent accounting
practices) with respect to such Tax Return on such Payment Date.  The
Responsible Company shall pay such amount to such Tax Authority on or before
such Payment Date (and provide notice and proof of payment to the other
Company).
 
(b) Computation and Payment of Liability With Respect to Tax Due.  Within 30
days following the earlier of (i) the due date (including extensions) for filing
any such Tax Return (excluding any Tax Return with respect to payment of
estimated Taxes or Taxes due with a request for extension of time to file) or
(ii) the date on which such Tax Return is filed, if Brink’s is the Responsible
Company, then BHS shall pay to Brink’s the amount allocable to the BHS Group
under the provisions of Article II, and if BHS is the Responsible Company, then
Brink’s shall pay to BHS the amount allocable to the Brink’s Group under the
provisions of Article II, in each case, plus interest computed at the Prime Rate
on the amount of the payment based on the number of days from the earlier of (A)
the due date of the Tax Return (including extensions) or (B) the date on which
such Tax Return is filed to the date of payment.
 
(c) Adjustments Resulting in Underpayments.  In the case of any adjustment
pursuant to a Final Determination with respect to any such Tax Return, the
Responsible Company shall pay to the applicable Tax Authority when due any
additional Tax due with respect to such Tax Return required to be paid as a
result of such adjustment pursuant to a Final Determination.  The Responsible
Company shall compute the amount attributable to the BHS Group in accordance
with Article II and BHS shall pay to Brink’s any amount due Brink’s (or Brink’s
shall pay BHS any amount due BHS) under Article II within 30 days from the later
of (i) the date the additional Tax was paid by the Responsible Company or (ii)
the date of receipt of a written notice and demand from the Responsible Company
for payment of the amount due, accompanied by evidence of payment and a
statement detailing the Taxes paid and describing in reasonable detail the
particulars relating thereto. Any payments required under this Section 5.01(c)
shall include interest computed at the Prime Rate based on the number of days
from the date the additional Tax was paid by the Responsible Company to the date
of the payment under this Section 5.01(c).
 
SECTION 5.02. Indemnification Payments.  All indemnification payments under this
Agreement shall be made by Brink’s directly to BHS and by BHS directly to
Brink’s; provided, however, that if the Companies mutually agree with respect to
any such indemnification payment, any member of the Brink’s Group, on the one
hand, may make such indemnification payment to any member of the BHS Group, on
the other hand, and vice versa.
 
 
 
 
13

--------------------------------------------------------------------------------


 
 
 
ARTICLE VI
 
Tax Benefits
 
SECTION 6.01. Tax Refunds in General.  Except as set forth below, Brink’s shall
be entitled to any refund (and any interest thereon received from the applicable
Tax Authority) of Taxes for which Brink’s is liable hereunder, BHS shall be
entitled to any refund (and any interest thereon received from the applicable
Tax Authority) of Taxes for which BHS is liable hereunder and a Company
receiving a refund to which another Company is entitled hereunder shall pay over
such refund to such other Company within 30 days after such refund is received
(together with interest computed at the Prime Rate based on the number of days
from the date the refund was received to the date the refund was paid over).
 
SECTION 6.02. Timing Differences and Reverse Timing Differences.  (a)  If as a
result of an adjustment pursuant to a Final Determination to any Taxes for which
a member of the Brink’s Group is liable hereunder (or Tax Attribute of a member
of the Brink’s Group) a member of the BHS Group could realize a current or
future Tax Benefit that it could not realize but for such adjustment (determined
on a with and without basis), or if as a result of an adjustment pursuant to a
Final Determination to any Taxes for which a member of the BHS Group is liable
hereunder (or Tax Attribute of a member of the BHS Group) a member of the
Brink's Group could realize a current or future Tax Benefit that it could not
realize but for such adjustment (determined on a with and without basis), BHS or
Brink’s, as the case may be, shall make a payment to either Brink’s or BHS, as
appropriate, within 30 days following the date of a written notice and demand
from Brink's or BHS, as appropriate, for payment of the amount due, accompanied
by evidence of such adjustment and describing in reasonable detail the
particulars relating thereto.  Any payment required under this Section 6.02(a)
shall include interest on such payment computed at the Prime Rate based on the
number of days from the date of such written notice to the date of payment under
this Section 6.02(a). In the event that Brink’s or BHS disagrees with any such
calculation described in this Section 6.02(a), Brink’s or BHS shall so notify
the other Company in writing within 30 days of receiving the written calculation
set forth above in this Section 6.02(a).  Brink’s and BHS shall endeavor in good
faith to resolve such disagreement.
 
(b) If a member of the BHS Group actually realizes in cash pursuant to a Final
Determination any Tax Detriment as a result of an adjustment pursuant to a Final
Determination to any Taxes for which a member of the Brink’s Group is liable
hereunder (or Tax Attribute of a member of the Brink’s Group) (in such
circumstance, Brink’s being the “Adjusted Party”) and such Tax Detriment would
not have arisen but for such adjustment (determined on a with and without
basis), or if a member of the Brink’s Group actually realizes in cash pursuant
to a Final Determination any Tax Detriment as a result of an adjustment pursuant
to a Final Determination to any Taxes for which a member of the BHS Group is
liable hereunder (or Tax Attribute of a member of the BHS Group) (in such
circumstance, BHS being the “Adjusted Party”) and such Tax Detriment would not
have arisen but for such adjustment (determined on a with and without basis),
the Adjusted Party shall make a payment to the other party within 30 days
following the later of such actual realization of the Tax Detriment and the
Adjusted Party’s actual realization of the corresponding Tax Benefit, in an
amount equal to the lesser of such Tax Detriment actually realized in cash and
the Tax Benefit, if any, actually realized in cash by the Adjusted Party
pursuant to such adjustment (which would not have arisen but for such
adjustment), plus interest on such amount
 
 
 
 
14

--------------------------------------------------------------------------------


 
 
 
computed at the Prime Rate based on the number of days from the later of the
date of such actual realization of the Tax Detriment and the Adjusted Party’s
actual realization of the corresponding Tax Benefit to the date of payment of
such amount under this Section 6.02(b). No later than 30 days after a Tax
Detriment described in this Section 6.02(b) is actually realized in cash by a
member of the Brink’s Group or a member of the BHS Group, Brink’s (if a member
of the Brink’s Group actually realizes such Tax Detriment) or BHS (if a member
of the BHS Group actually realizes such Tax Detriment) shall provide the other
Company with a written calculation of the amount payable pursuant to Section
6.02(b).  In the event that Brink’s or BHS disagrees with any such calculation
described in this Section 6.02(b), Brink’s or BHS shall so notify the other
Company in writing within 30 days of receiving the written calculation set forth
above in this Section 6.02(b).  Brink’s and BHS shall endeavor in good faith to
resolve such disagreement.
 
SECTION 6.03. BHS Carrybacks.  BHS shall be entitled to any refund actually
received in cash that is attributable to, and would not have arisen but for
(determined on a with and without basis), a BHS Carryback pursuant to the
proviso set forth in Section 4.07, provided that the refund is a refund of Taxes
for the Tax Period to which the BHS Carryback is carried or the first or second
immediately following Tax Periods.  Any such payment of such refund made by
Brink’s to BHS pursuant to this Section 6.03 shall be recalculated in light of
any Final Determination (or any other facts that may arise or come to light
after such payment is made, such as a carryback or carryforward of a Brink’s
Group Tax Attribute to a Tax Period in respect of which such refund is received)
that would affect the amount to which BHS is entitled, and an appropriate
adjusting payment shall be made by BHS to Brink’s such that the aggregate
amounts paid pursuant to this Section 6.03 equals such recalculated amount (with
interest computed at the Prime Rate based on the number of days from the date of
the actual receipt of such refund to the date of payment of such amount under
this Section 6.03).
 
 
ARTICLE VII
 
Tax-Free Status
 
SECTION 7.01. Tax Opinions/Rulings and Representation Letters.  Each of BHS and
Brink’s hereby represents and agrees that (i) it has examined the Ruling
Documents and the Representation Letters prior to the date hereof and (ii) all
information contained in such Ruling Documents or Representation Letters that
concerns or relates to such Company or any member of its Group will be true,
correct and complete.
 
SECTION 7.02. Restrictions on BHS.  (a)  BHS agrees that it will not take or
fail to take, or permit any BHS Affiliate to take or fail to take, any action
where such action or failure to act would be inconsistent with or cause to be
untrue any material, information, covenant or representation in any
Representation Letters, Ruling Documents or Tax Opinions/Rulings.  BHS agrees
that it will not take or fail to take, or permit any BHS Affiliate to take or
fail to take, any action that prevents or could reasonably be expected to
prevent (i) the Tax-Free Status or (ii) any transaction contemplated by the
Separation and Distribution Agreement that is intended by the parties to be
tax-free from so qualifying, including issuing any BHS Capital Stock that would
prevent the Distribution from qualifying as a tax-free distribution within the
meaning of Section 355 of the Code.
 
 
 
 
15

--------------------------------------------------------------------------------


 
 
 
(b) BHS agrees that, from the date hereof until the first day after the two-year
anniversary of the Closing Date, it will (i) maintain its status as a company
whose separate affiliated group, within the meaning of Section 355(b)(3) of the
Code, is engaged in the Active Trade or Business and (ii) not engage in any
transaction that would result in it ceasing to be a company whose separate
affiliated group is so engaged in the Active Trade or Business.
 
(c) BHS agrees that, from the date hereof until the first day after the two-year
anniversary of the Closing Date, it will not (i) enter into any Proposed
Acquisition Transaction or, to the extent BHS has the right to prohibit any
Proposed Acquisition Transaction, permit any Proposed Acquisition Transaction to
occur (whether by (A) redeeming rights under a shareholder rights plan,
(B) finding a tender offer to be a “permitted offer” under any such plan or
otherwise causing any such plan to be inapplicable or neutralized with respect
to any Proposed Acquisition Transaction or (C) approving any Proposed
Acquisition Transaction, whether for purposes of Article 14 of the Virginia
Stock Corporation Act or any similar corporate statute, any “fair price” or
other provision of BHS’s charter or bylaws or otherwise), (ii) merge or
consolidate with any other Person or liquidate or partially liquidate, (iii) in
a single transaction or series of transactions sell or transfer (other than
sales or transfers of inventory in the ordinary course of business) 60% or more
of the gross assets of the Active Trade or Business or 60% or more of the
consolidated gross assets of BHS and its Affiliates (such percentages to be
measured based on fair market value as of the Closing Date), (iv) redeem or
otherwise repurchase (directly or through a BHS Affiliate) any BHS Capital
Stock, except to the extent such repurchases satisfy Section 4.05(1)(b) of
Revenue Procedure 96-30 (as in effect prior to the amendment of such Revenue
Procedure by Revenue Procedure 2003-48), (v) amend its certificate of
incorporation (or other organizational documents), or take any other action,
whether through a shareholder vote or otherwise, affecting the relative voting
rights of BHS Capital Stock (including, without limitation, through the
conversion of any BHS Capital Stock into another class of BHS Capital Stock) or
(vi) take any other action or actions (including any action or transaction that
would be reasonably likely to be inconsistent with any representation made in
the Representation Letters, Ruling Documents or the Tax Opinions/Rulings) that
in the aggregate (and taking into account any other transactions described in
this subparagraph (c)) would be reasonably likely to have the effect of causing
or permitting one or more persons (whether or not acting in concert) to acquire
directly or indirectly stock representing a Fifty-Percent or Greater Interest in
BHS or otherwise jeopardize the Tax-Free Status, unless prior to taking any such
action set forth in the foregoing clauses (i) through (vi), (A) BHS shall have
requested that Brink’s obtain a supplemental Ruling in accordance with
Sections 7.03(b) and (d) to the effect that such transaction will not affect the
Tax-Free Status and Brink’s shall have received such a supplemental Ruling in
form and substance satisfactory to Brink’s in its sole and absolute discretion,
which discretion shall be exercised in good faith solely to preserve the
Tax-Free Status (and in determining whether such a Ruling is satisfactory,
Brink’s may consider, among other factors, the appropriateness of any underlying
assumptions and management’s representations made in connection with such
Ruling), or (B) BHS shall provide Brink’s with an Unqualified Tax Opinion in
form and substance satisfactory to Brink’s in its sole and absolute discretion,
which discretion shall be exercised in good faith solely to preserve the
Tax-Free Status (and in determining whether an opinion is satisfactory, Brink’s
may consider, among other factors, the appropriateness of any underlying
assumptions and management’s representations if used as a basis for the opinion
and Brink’s may determine that no opinion would be acceptable to Brink’s) or (C)
Brink’s shall have waived the requirement to obtain such ruling or opinion.
 
 
 
 
16

--------------------------------------------------------------------------------


 
 
(d) Certain Issuances of BHS Capital Stock.  If BHS proposes to enter into any
Section 7.02(d) Acquisition Transaction or, to the extent BHS has the right to
prohibit any Section 7.02(d) Acquisition Transaction, proposes to permit any
Section 7.02(d) Acquisition Transaction to occur, in each case, during the
period from the date hereof until the first day after the two-year anniversary
of the Closing Date, BHS shall provide Brink’s, no later than ten days following
the signing of any written agreement with respect to the Section 7.02(d)
Acquisition Transaction, with a written description of such transaction
(including the type and amount of BHS Capital Stock to be issued in such
transaction) and a certificate of the Board of Directors of BHS to the effect
that the Section 7.02(d) Acquisition Transaction is not a Proposed Acquisition
Transaction or any other transaction to which the requirements of Section
7.02(c) apply (a “Board Certificate”).
 
(e) Distributions by Foreign BHS Subsidiaries.  Until January 1st of the
calendar year immediately following the calendar year in which the Distribution
occurs, BHS shall neither cause nor permit any foreign subsidiary of BHS to
enter into any transaction or take any action that would be considered under the
Code to constitute the declaration or payment of a dividend (including pursuant
to Section 304 of the Code) without obtaining the prior written consent of
Brink’s (such prior written consent not to be unreasonably withheld).
 
(f) Procedures Regarding Opinions and Rulings.  If BHS notifies Brink’s that it
desires to take one of the actions described in clauses (i) through (vi) of
Section 7.02(c) (a “Notified Action”), Brink’s and BHS shall reasonably
cooperate to attempt to obtain the ruling or opinion referred to in Section
7.02(c), unless Brink’s shall have waived the requirement to obtain such ruling
or opinion.
 
(g) Rulings or Unqualified Tax Opinions at BHS’s Request.  Brink’s agrees that
at the reasonable request of BHS pursuant to Section 7.02(c) Brink’s shall
cooperate with BHS and use reasonable best efforts to seek to obtain, as
expeditiously as possible, a supplemental Ruling from the IRS or an Unqualified
Tax Opinion for the purpose of permitting BHS to take the Notified Action.  In
no event shall Brink’s be required to file any Ruling Request under this Section
7.03(b) unless BHS represents that (A) it has read the Ruling Request and (B)
all information and representations, if any, relating to any member of the BHS
Group contained in the Ruling Request documents are (subject to any
qualifications therein) true, correct and complete.  BHS shall reimburse Brink’s
for all reasonable costs and expenses incurred by the Brink’s Group in obtaining
a Ruling or Unqualified Tax Opinion requested by BHS within 10 business days
after receiving an invoice from Brink’s therefor.
 
(h) Rulings or Unqualified Tax Opinions at Brink’s Request.  Brink’s shall have
the right to obtain a supplemental Ruling or an Unqualified Tax Opinion at any
time in its sole and absolute discretion.  If Brink’s determines to obtain a
supplemental Ruling or an Unqualified Tax Opinion, BHS shall (and shall cause
each Affiliate of BHS to) cooperate
 
 
 
 
17

--------------------------------------------------------------------------------


 
 
 
with Brink’s and take any and all actions reasonably requested by Brink’s in
connection with obtaining the Ruling or Unqualified Tax Opinion (including,
without limitation, by making any representation or reasonable covenant or
providing any materials or information requested by the IRS or Tax Advisor;
provided that BHS shall not be required to make (or cause any Affiliate of BHS
to make) any representation or covenant that is inconsistent with historical
facts or as to future matters or events over which it has no control). Brink’s
and BHS shall each bear its own costs and expenses in obtaining a Ruling or an
Unqualified Tax Opinion requested by Brink’s.
 
(i) BHS hereby agrees that Brink’s shall have sole and exclusive control over
the process of obtaining any Ruling, and that only Brink’s shall apply for a
Ruling.  In connection with obtaining a Ruling pursuant to Section 7.04(b), (A)
Brink’s shall keep BHS informed in a timely manner of all material actions taken
or proposed to be taken by Brink’s in connection therewith; (B) Brink’s shall
(1) reasonably in advance of the submission of any Ruling Request documents
provide BHS with a draft copy thereof, (2) reasonably consider BHS’s comments on
such draft copy and (3) provide BHS with a final copy; and (C) Brink’s shall
provide BHS with notice reasonably in advance of, and BHS shall have the right
to attend, any formally scheduled meetings with the IRS (subject to the approval
of the IRS) that relate to such Ruling. Neither BHS nor any BHS Affiliate shall
seek any guidance from the IRS or any other Tax Authority (whether written,
verbal or otherwise) at any time concerning the Transactions (including the
impact of any transaction on the Transactions).
 
SECTION 7.03. Liability for Tax-Related Losses.  (a)  Notwithstanding anything
in this Agreement or the Separation and Distribution Agreement to the contrary,
BHS shall be responsible for, and shall indemnify and hold harmless Brink’s and
its Affiliates and each of their respective officers, directors and employees
from and against, one hundred percent (100%) of any Tax-Related Losses that are
attributable to or result from any one or more of the following:  (A) the
acquisition of all or a portion of the stock or assets of any member of the BHS
Group by any means whatsoever by any Person, (B) any negotiations,
understandings, agreements or arrangements by BHS with respect to transactions
or events (including, without limitation, stock issuances, pursuant to the
exercise of stock options or otherwise, option grants, capital contributions or
acquisitions, or a series of such transactions or events) that cause the
Distribution to be treated as part of a plan pursuant to which one or more
Persons acquire directly or indirectly stock of BHS representing a Fifty-Percent
or Greater Interest therein, (C) any action or failure to act by BHS after the
Distribution (including, without limitation, any amendment to BHS’s certificate
of incorporation (or other organizational documents), whether through a
shareholder vote or otherwise) affecting the relative voting rights of any class
of BHS Capital Stock (including, without limitation, through the conversion of
any class of BHS Capital Stock into another class of BHS Capital Stock), (D) any
act or failure to act by BHS or any BHS Affiliate described in Section 7.02
(regardless whether such act or failure to act is covered by a Ruling,
Unqualified Tax Opinion or waiver described in clause (A), (B) or (C) of Section
7.02(c) or a Board Certificate described in Section 7.02(d)) or (E) any breach
by BHS of its agreement and representation set forth in Section 7.01.
 
 
 
 
18

--------------------------------------------------------------------------------


 
 
 
 
(b) For purposes of calculating the amount and timing of any Tax-Related Loss
for which BHS is responsible under this Section 7.04, Tax-Related Losses shall
be calculated by assuming that Brink’s, the Brink’s Affiliated Group and each
member of the Brink’s Group (i) pay Tax at the highest marginal corporate Tax
rates in effect in each relevant taxable year and (ii) have no Tax Attributes in
any relevant taxable year.
 
(c) BHS shall not be entitled to any refund (or any interest thereon received
from the applicable Tax Authority) of Taxes for which BHS is responsible under
this Section 7.04, and Section 6.02 shall not apply to any Tax Benefit that
Brink’s realizes as a result of an adjustment to any Taxes for which a member of
the BHS Group is responsible under this Section 7.04.
 
(d) BHS shall pay Brink’s the amount of any Tax-Related Losses for which BHS is
responsible under this Section 7.04:  (A) in the case of Tax-Related Losses
described in clause (i) of the definition of Tax-Related Losses no later than
2  business days prior to the date Brink’s files, or causes to be filed, the
applicable Tax Return for the year of the Distribution (the “Filing Date”)
(provided that if such Tax-Related Losses arise pursuant to a Final
Determination described in clause (a), (b) or (c) of the definition of “Final
Determination”, then BHS shall pay Brink’s no later than 2 business days after
the date of such Final Determination with interest calculated at the Prime Rate
plus two percent, compounded semiannually, from the date that is 2  business
days prior to the Filing Date through the date of such Final Determination) and
(B) in the case of Tax-Related Losses described in clause (ii) or (iii) of the
definition of Tax-Related Losses, no later than 2  business days after the date
Brink’s pays such Tax-Related Losses.
 
 
ARTICLE VIII
 
Assistance and Cooperation
 
SECTION 8.01. Assistance and Cooperation.  (a)  After the Distribution, the
Companies shall cooperate (and cause their respective Affiliates to cooperate)
with each other and with each other’s agents, including accounting firms and
legal counsel, in connection with Tax matters relating to the Companies and
their Affiliates including (i) preparation and filing of Tax Returns, (ii)
determining the liability for and amount of any Taxes due (including estimated
Taxes) or the right to and amount of any refund of Taxes, (iii) examinations of
Tax Returns and (iv) any administrative or judicial proceeding in respect of
Taxes assessed or proposed to be assessed.  Such cooperation shall include
making all information and documents in their possession relating to the other
Company and its Affiliates available to such other Company as provided in
Article IX.  Each of the Companies shall also make available to the other, as
reasonably requested and available, personnel (including officers, directors,
employees and agents of the Companies or their respective Affiliates)
responsible for preparing, maintaining and interpreting information and
documents relevant to Taxes, and personnel reasonably required as witnesses or
for purposes of providing information or documents in connection with any
administrative or judicial proceedings relating to Taxes.
 
(b) Any information or documents provided under this Article VIII shall be kept
confidential by the Company receiving the information or documents, except as
may otherwise be necessary in connection with the filing of Tax Returns or in
connection with any administrative or judicial proceedings relating to
Taxes.  Notwithstanding any other
 
 
 
19

--------------------------------------------------------------------------------


 
 
 
provision of this Agreement or any other agreement, (i) neither Brink’s nor any
Brink’s Affiliate shall be required to provide BHS, any BHS Affiliate or any
other Person access to or copies of any information or procedures (including the
proceedings of any Tax Contest) other than information or procedures that relate
solely to BHS, a BHS Affiliate or the business or assets of BHS or any BHS
Affiliate and (ii) in no event shall Brink’s or any Brink’s Affiliate be
required to provide BHS, any BHS Affiliate or any other Person access to or
copies of any information if such action could reasonably be expected to result
in the waiver of any Privilege.  In addition, in the event that Brink’s
determines that the provision of any information to BHS or any BHS Affiliate
could be commercially detrimental, violate any law or agreement or waive any
Privilege, the parties shall use reasonable best efforts to permit compliance
with its obligations under this Article VIII in a manner that avoids any such
harm or consequence.
 
SECTION 8.02. Income Tax Return Information.  BHS and Brink’s acknowledge that
time is of the essence in relation to any request for information, assistance or
cooperation made by Brink’s or BHS pursuant to Section 8.01 or this Section
8.02.  BHS and Brink’s acknowledge that failure to conform to the deadlines set
forth herein or reasonable deadlines otherwise set by Brink’s or BHS could cause
irreparable harm.
 
(a) Each Company shall provide to the other Company information and documents
relating to its Group required by the other Company to prepare Tax Returns.  Any
information or documents the Responsible Company requires to prepare such Tax
Returns shall be provided in such form as the Responsible Company reasonably
requests and in sufficient time for the Responsible Company to file such Tax
Returns on a timely basis.
 
(b) At BHS’s sole expense, BHS shall provide to Brink’s the information
reasonably requested in writing by Brink’s in connection with the preparation of
Tax Returns in accordance with the deadlines set forth in such written request.
 
(c) In the event that BHS fails to provide any information requested by Brink’s
pursuant to Section 8.01 or this Section 8.02, within the deadlines as set forth
herein (or otherwise reasonably set by Brink’s and agreed to by BHS, such
agreement not to be unreasonably withheld), Brink’s shall have the right to
engage a nationally recognized public accounting firm of its choice (the
“Accountant”), in its sole and absolute discretion, to gather such information
directly from BHS or any other members of the BHS Group. BHS agrees, and will
cause all other members of the BHS Group to agree, upon 10  business days’
notice by Brink’s, in the case of a failure by BHS to provide information
pursuant to Section 8.01 or this Section 8.02, to permit any such Accountant
full access to all records or other information requested by such Accountant
that are in the possession of BHS or any member of the BHS Group during
reasonable business hours.  BHS agrees promptly to pay Brink’s all reasonable
costs and expenses incurred by Brink’s in connection with the engagement of such
Accountant.
 
SECTION 8.03. Reliance.  If any member of one Group (the “Supplier Group”)
supplies information to a member of the other Group (the “Signing Group”) in
connection with a Tax liability and an officer of a member of the Signing Group
signs a statement or other document under penalties of perjury in reliance upon
the accuracy of such information,
 
 
 
 
20

--------------------------------------------------------------------------------


 
 
 
then upon the written request of such member of the Signing Group identifying
the information being so relied upon, the chief financial officer of the
Supplier Group (or any officer of the Supplier Group as designated by the chief
financial officer of the Supplier Group) shall certify in writing that to his or
her knowledge (based upon consultation with appropriate employees) the
information so supplied is accurate and complete. The Company that is a member
of the Supplier Group agrees to indemnify and hold harmless each member of the
Signing Group and its directors, officers and employees from and against any
fine, penalty or other cost or expense of any kind attributable to a member of
the Supplier Group having supplied, pursuant to thisArticle VIII, a member of
the Signing Group with inaccurate or incomplete information in connection with a
Tax liability.
 
 
ARTICLE IX
 
Tax Records
 
SECTION 9.01. Retention of Tax Records.  Each Company shall preserve and keep
all Tax Records exclusively relating to the assets and activities of its Group
for Pre-Closing Periods (and the portion, ending on the Closing Date, of any Tax
Period that includes but does not end on the Closing Date), and Brink’s shall
preserve and keep all other Tax Records relating to Taxes of the Groups for
Pre-Closing Periods until the later of (i) the expiration of any applicable
statutes of limitation, and (ii) 7 years after the Closing Date.  After such
earlier date, each Company may dispose of such records upon 90 days’ prior
written notice to the other Company.  If, prior to the expiration of the
applicable statute of limitation or such seven-year period, a Company reasonably
determines that any Tax Records that it would otherwise be required to preserve
and keep under this Article IX are no longer material in the administration of
any matter under the Code or other applicable Tax Law and the other Company
agrees, then such first Company may dispose of such records upon 90 days’ prior
notice to the other Company.  Any notice of an intent to dispose given pursuant
to this Section 9.01 shall include a list of the records to be disposed of
describing in reasonable detail each file, book or other record accumulation
being disposed.  The notified Company shall have the opportunity, at its cost
and expense, to copy or remove, within such 90-day period, all or any part of
such Tax Records.
 
SECTION 9.02. Access to Tax Records.  The Companies and their respective
Affiliates shall make available to each other for inspection and copying during
normal business hours upon reasonable notice all Tax Records in their possession
to the extent reasonably required by the other Company in connection with the
preparation of Tax Returns, audits, litigation or the resolution of items under
this Agreement.
 
ARTICLE X
 
Tax Contests
 
SECTION 10.01. Notice.  Each of the parties shall provide prompt notice to the
other party of any written communication from a Tax Authority regarding any
pending or threatened Tax audit, assessment or proceeding or other Tax Contest
of which it becomes aware related to Taxes for Tax Periods for which it is
indemnified by the other party hereunder.  Such notice shall attach copies of
the pertinent portion of any written communication from a Tax Authority and
contain factual information (to the extent known) describing any asserted Tax
liability in reasonable detail and shall be accompanied by copies of any notice
and other documents received from any Tax Authority in respect of any such
matters.
 
 
 
 
21

--------------------------------------------------------------------------------


 
 
SECTION 10.02. Control of Tax Contests.  (a)  Brink’s Returns.  In the case of
any Tax Contest with respect to any (i) Brink’s Federal Consolidated Income Tax
Return, (ii) Brink’s State Combined Income Tax Return, (iii) any other Joint
Return or (iv) any Brink’s Separate Return, Brink’s shall have exclusive control
over the Tax Contest, including exclusive authority with respect to any
settlement of Tax liability arising from such Tax Contest.  Brink’s shall keep
BHS informed in a timely manner regarding such Tax Contests to the extent
relating to the BHS Business, the BHS Group or the assets transferred to BHS
pursuant to the Transactions insofar as such Tax Contests would reasonably be
expected to affect the BHS Group.
 
(b) BHS Separate Returns.  In the case of any Tax Contest with respect to a BHS
Separate Return, BHS shall have exclusive control over the Tax Contest,
including exclusive authority with respect to any settlement of Tax liability
arising from such Tax Contest.
 
(c) Distribution-Related Proceedings.  In the event of any Distribution-Related
Proceeding as a result of which BHS could reasonably be expected to become
liable for any Tax-Related Losses that Brink’s is entitled to control under this
Article 10, (A) Brink’s shall consult with BHS reasonably in advance of taking
any significant action in connection with such Distribution-Related Proceeding,
(B) Brink’s shall consult with BHS and offer BHS a reasonable opportunity to
comment before submitting any written materials prepared or furnished in
connection with such Distribution-Related Proceeding, (C) Brink’s shall defend
such Distribution-Related Proceeding diligently and in good faith and (D)
Brink’s shall provide BHS copies of any written materials relating to such
Distribution-Related Proceeding received from the relevant Tax Authority.
 
 
ARTICLE XI
 
SECTION 11.01. Effective Date; Termination of Prior Intercompany Tax Allocation
Agreements.  This Agreement shall be effective as of the date hereof.  As of the
date hereof, all prior intercompany Tax allocation agreements or arrangements
relating to one or more members of the Brink’s Group, on the one hand, and one
or more members of the BHS Group, on the other hand, shall be terminated, and no
member of any Group shall have any right or obligation in respect of any member
of the other Group thereunder.
 
 
 
 
22

--------------------------------------------------------------------------------


 
 
 
ARTICLE XII
 
Survival of Obligations
 
SECTION 12.01. Survival of Obligations.  The representations, warranties,
covenants and agreements set forth in this Agreement shall be unconditional and
absolute and shall remain in effect without limitation as to time.
 
 
ARTICLE XIII
 
Treatment of Payments; Tax Gross Up
 
SECTION 13.01. Treatment of Tax Indemnity and Tax Benefit Payments.  In the
absence of any change in Tax treatment under the Code or other applicable Tax
Law:
 
(a) any indemnity payments made by a Company under Article V of this Agreement
and of the Separation and Distribution Agreement shall be reported for Tax
purposes by the payor and the recipient as distributions or capital
contributions, as appropriate, occurring immediately before the Distribution
(but only to the extent the payment does not relate to a Tax allocated to the
payor in accordance with Section 1552 of the Code or the regulations thereunder
or Treasury Regulation Section 1.1502-33(d) (or under corresponding principles
of other applicable Tax Laws)) or as payments of an assumed or retained
liability, and
 
(b) any Tax Benefit payments made by a Company under Article VI, shall be
reported for Tax purposes by the payor and the recipient as distributions or
capital contributions, as appropriate, occurring immediately before the
Distribution (but only to the extent the payment does not relate to a Tax
allocated to the payor in accordance with Section 1552 of the Code or the
regulations thereunder or Treasury Regulation Section 1.1502-33(d) (or under
corresponding principles of other applicable Tax Laws)) or as payments of an
assumed or retained liability.
 
SECTION 13.02. Tax Gross Up.  If, notwithstanding the manner in which indemnity
payments and Tax Benefit payments were reported, there is an adjustment to the
Tax liability of a Company as a result of its receipt of a payment pursuant to
this Agreement, such payment shall be appropriately adjusted so that the amount
of such payment, reduced by the amount of all income Taxes payable with respect
to the receipt thereof (but taking into account all correlative Tax Benefits
resulting from the payment of such income Taxes), shall equal the amount of the
payment that the Company receiving such payment would otherwise be entitled to
receive pursuant to this Agreement.
 
SECTION 13.03. Interest Under This Agreement.  Anything herein to the contrary
notwithstanding, to the extent one Company (“Indemnitor”) makes a payment of
interest to another Company (“Indemnitee”) under this Agreement with respect to
the period from the date that the Indemnitee made a payment of Tax to a Tax
Authority to the date that the Indemnitor reimbursed the Indemnitee for such Tax
payment, the interest payment shall be treated as interest expense to the
Indemnitor (deductible to the extent provided by law) and as interest income by
the Indemnitee (includible in income to the extent provided by law).  The amount
of the payment shall not be adjusted under Section 13.02 to take into account
any associated Tax Benefit to the Indemnitor or Tax Detriment to the Indemnitee.
 
 
 
23

--------------------------------------------------------------------------------


 
 
 
ARTICLE XIV
 
Disagreements
 
SECTION 14.01. Disagreements.  The Companies mutually desire that collaboration
will continue between them.  Accordingly, they will try, and they will cause
their respective Group members to try, to resolve in an amicable manner all
disagreements and misunderstandings connected with their respective rights and
obligations under this Agreement, including any amendments hereto.  In
furtherance thereof, in the event of any dispute or disagreement (other than a
High-Level Dispute) (a “Tax Arbitrator Dispute”) between the Companies as to the
interpretation of any provision of this Agreement or the performance of
obligations hereunder, the Tax departments of the Companies shall negotiate in
good faith to resolve the Tax Arbitrator Dispute.  If such good faith
negotiations do not resolve the Tax Arbitrator Dispute, then the matter, upon
written request of either Company, will be referred to a tax lawyer or
accountant acceptable to each of the Companies (the “Tax Arbitrator”).  The Tax
Arbitrator may, in its discretion, obtain the services of any third-party
appraiser, accounting firm or consultant that the Tax Arbitrator deems necessary
to assist it in resolving such disagreement.  The Tax Arbitrator shall furnish
written notice to the Companies of its resolution of any such Tax Arbitrator
Dispute as soon as practical, but in any event no later than 45 days after its
acceptance of the matter for resolution.  Any such resolution by the Tax
Arbitrator will be conclusive and binding on the Companies.  Following receipt
of the Tax Arbitrator’s written notice to the Companies of its resolution of the
Tax Arbitrator Dispute, the Companies shall each take or cause to be taken any
action necessary to implement such resolution of the Tax Arbitrator.  In
accordance with Article XVI, each Company shall pay its own fees and expenses
(including the fees and expenses of its representatives) incurred in connection
with the referral of the matter to the Tax Arbitrator.  All fees and expenses of
the Tax Arbitrator in connection with such referral shall be shared equally by
the Companies.  Any High-Level Dispute shall be resolved pursuant to the
procedures set forth in Article VIII of the Separation and Distribution
Agreement.  Nothing in this Article XIV will prevent either Company from seeking
injunctive relief if any delay resulting from the efforts to resolve the Tax
Arbitrator Dispute through the Tax Arbitrator (or any delay resulting from the
efforts to resolve any High-Level Dispute through the procedures set forth in
Article VIII of the Separation and Distribution Agreement) could result in
serious and irreparable injury to either Company.
 
 
ARTICLE XV
 
Late Payments
 
SECTION 15.01. Late Payments.  Any amount owed by one party to another party
under this Agreement that is not paid when due shall bear interest at the Prime
Rate plus 2%, compounded semiannually, from the due date of the payment to the
date paid.  To the extent interest required to be paid under this Article XV
duplicates interest required to be paid under any other provision of this
Agreement, interest shall be computed at the higher of the interest rate
provided under this Article XV or the interest rate provided under such other
provision.
 
 
 
24

--------------------------------------------------------------------------------


 
 
ARTICLE XVI
 
Expenses
 
SECTION 16.01. Expenses.  Except as otherwise provided in this Agreement, each
party and its Affiliates shall bear their own expenses incurred in connection
with preparation of Tax Returns, Tax Contests, and other matters related to
Taxes under the provisions of this Agreement.
 
 
ARTICLE XVII
 
General Provisions
 
SECTION 17.01. Addresses and Notices.  All notices or other communications under
this Agreement shall be in writing and shall be deemed to be duly given when (a)
delivered in person or (b) deposited in the United States mail or private
express mail, postage prepaid, addressed as follows:
 
If to Brink’s, to:
The Brink’s Company
P.O. Box 18100
1801 Bayberry Court
Richmond, Virginia 23226
Attn: Secretary
Facsimile:  (804) 289-9765
 
If to BHS, to:
Brink’s Home Security Holdings, Inc.
8880 Esters Boulevard
Irving, Texas 75063
Attn: Secretary
Facsimile:  (972) 871-3366
 
Either party may, by notice to the other party, change the address to which such
notices are to be given.
 
SECTION 17.02. Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their successors and assigns.
 
SECTION 17.03. Waiver.  Waiver by any party hereto of any default by any other
party hereto of any provision of this Agreement shall not be deemed a waiver by
the waiving party of any subsequent or other default.
 
 
 
 
25

--------------------------------------------------------------------------------


 
 
SECTION 17.04. Severability.  If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either party.  Upon any such determination, the
parties shall negotiate in good faith in an effort to agree upon a suitable and
equitable provision to effect the original intent of the parties.
 
SECTION 17.05. Authority.  Each of the parties represents to the other that (a)
it has the corporate or other requisite power and authority to execute, deliver
and perform this Agreement, (b) the execution, delivery and performance of this
Agreement have been duly authorized by all necessary corporate or other action,
(c) it has duly and validly executed and delivered this Agreement, and (d) this
Agreement is a legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.
 
SECTION 17.06. Further Action.  The parties shall execute and deliver all
documents, provide all information, and take or refrain from taking action as
may be necessary or appropriate to achieve the purposes of this Agreement,
including the execution and delivery to the other parties and their Affiliates
and representatives of such powers of attorney or other authorizing
documentation as is reasonably necessary or appropriate in connection with Tax
Contests (or portions thereof) under the control of such other parties in
accordance with Article X.
 
SECTION 17.07. Integration.  This Agreement, together with each of the exhibits
and schedules appended hereto, constitutes the final agreement between the
parties, and is the complete and exclusive statement of the parties’ agreement
on the matters contained herein.  All prior and contemporaneous negotiations and
agreements between the parties with respect to the matters contained herein are
superseded by this Agreement, as applicable.  In the event of any inconsistency
between this Agreement and the Separation and Distribution Agreement, or any
other agreements relating to the transactions contemplated by the Separation and
Distribution Agreement, with respect to matters addressed herein, the provisions
of this Agreement shall control.
 
SECTION 17.08. Construction.  The language in all parts of this Agreement shall
in all cases be construed according to its fair meaning and shall not be
strictly construed for or against any party.  The captions, titles and headings
included in this Agreement are for convenience only, and do not affect this
Agreement’s construction or interpretation.  Unless otherwise indicated, all
“Section” and “Article” references in this Agreement are to sections and
articles of this Agreement.
 
SECTION 17.09. No Double Recovery.  No provision of this Agreement shall be
construed to provide an indemnity or other recovery for any costs, damages, or
other amounts for which the damaged party has been fully compensated under any
other provision of this Agreement or under any other agreement or action at law
or equity.  Unless expressly required in this Agreement, a party shall not be
required to exhaust all remedies available under other agreements or at law or
equity before recovering under the remedies provided in this Agreement.
 
 
 
26

--------------------------------------------------------------------------------


 
 
SECTION 17.10. Counterparts.  The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement.  This Agreement
is effective upon delivery of one executed counterpart from each party to the
other party.  The signatures of both parties need not appear on the same
counterpart.  The delivery of signed counterparts by facsimile or email
transmission that includes a copy of the sending party’s signature is as
effective as signing and delivering the counterpart in person.
 
SECTION 17.11. Governing Law.  This Agreement shall be governed by and construed
and interpreted in accordance with the law of the State of New York irrespective
of the choice of law principles of the State of New York, as to all matters,
including matters of validity, construction, effect, enforceability, performance
and remedies.
 
SECTION 17.12. Jurisdiction.  Any action or proceeding arising out of or
relating to this Agreement shall be brought in the courts of the State of
Virginia or in the United States District Court for the Eastern District of
Virginia (if any party to such action or proceeding has or can acquire
jurisdiction), and each of the parties hereto irrevocably submits to the
exclusive jurisdiction of each such court in any such action or proceeding,
waives any objection it may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of the action or proceeding shall be
heard and determined only in any such court and agrees not to bring any action
or proceeding arising out of or relating to this Agreement in any other court.
 
SECTION 17.13. Amendment.  No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any party hereto, unless such
waiver, amendment, supplement or modification is in writing and signed by the
authorized representative of the party against whom it is sought to enforce such
waiver, amendment, supplement or modification.
 
SECTION 17.14. BHS Subsidiaries.  If, at any time, BHS or Brink’s, respectively,
acquires or creates one or more subsidiaries that are includable in the BHS
Group or the Brink’s Group, respectively, they shall be subject to this
Agreement and all references to the BHS Group or Brink’s Group, respectively,
herein shall thereafter include a reference to such subsidiaries.
 
SECTION 17.15. Successors.  This Agreement shall be binding on and inure to the
benefit of any successor by merger, acquisition of assets, or otherwise, to any
of the parties hereto (including but not limited to any successor of Brink’s or
BHS succeeding to the Tax Attributes of either under Section 381 of the Code),
to the same extent as if such successor had been an original party to this
Agreement.
 
 
 
 
27

--------------------------------------------------------------------------------


 
 
SECTION 17.16. Injunctions.  The parties acknowledge that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached.  The
parties hereto shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof in any court having jurisdiction, such remedy being
in addition to any other remedy to which they may be entitled at law or in
equity.
 
 
 
28

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have caused this Tax Matters Agreement to be
executed by their duly authorized representatives as of the date set forth
above.
 


 
 
THE BRINK’S COMPANY,
 
 
by  /s/ Michael Dan  
Name:   Michael T. Dan
 
Title:     President and Chief Executive Officer





BRINK’S HOME SECURITY HOLDINGS, INC.,
 
by  /s/ Robert B. Allen  
Name:   Robert B. Allen
 
Title:     President and Chief Executive Officer





 
 